         Case 7:18-cv-04311-VB Document 56 Filed 06/29/20 Page 1 of 1

                                                                                                                   -·-=i
                                                                                                                            !


UNITED STATES DISTRICT COURT                                                                       I ' ••    'C f" ,..) I
                                                                                                   I   )   l ; l i:l. 'i
SOUTHERN DISTRICT OF NEW YORK                                        ,i)()(   .                                        '/
------------------------------------------------------------X
RAFAEL TORRES,                                                       :r:lJ:   1   i r:i   , ) (0   IJ~ tJ9;~~j
                                   Plaintiff,
                 -against-                                               18 CIVIL 4311 (VB)

                                                                         JUDGMENT
CORRECT CARE SOLUTIONS, LLC and
ELIZABETH KULESZA, Doctor,

                                   Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated June 26, 2020, defendants' motion to dismiss is

GRANTED. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from the order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal; accordingly, this case is closed.

Dated: New York, New Yark

          June 29, 2020


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:

                                                                      ~Yf
